ACCEPTED
                                                                                        01-17-00541-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                      5/25/2018 1:36 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK
                              NOS. 01-17-00540-CR
                                01-17-00541-CR

                                     IN THE                           FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                              COURT OF APPEALS                 5/25/2018 1:36:26 PM
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk
                          FIRST DISTRICT OF TEXAS

                               HOUSTON, TEXAS

SEMERE BERHE                            §                               APPELLANT

VS.                                     §

THE STATE OF TEXAS                      §                                APPELLEE

          APPEAL FROM THE 299TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

            CAUSE NOS. D-1-DC-15-302752 & D-1-DC-15-302753

          STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for

filing the State’s brief and, in accordance with Texas Rules of Appellate Procedure

38.6 and 10.5(b), advises the Court as follows:

      (a) Following his convictions for Aggravated Kidnapping and Robbery, the

appellant filed his notices of appeal in the above causes on May 26, 2017.

Appellant’s counsel filed a brief in each cause on February 23, 2018.

                                         1
      (b)      The State’s brief is currently due on May 25, 2018.

      (c)      This request is that the deadline for filing the State’s brief be extended

by 14 days.

      (d)      The number of previous extensions of time granted for submission of

the State’s brief is: two.

      (e)      The State relies upon the following facts to reasonably explain the

need for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this

            case has completed and filed a response in four other pending appellate

            matters, (i.e. Tajay Stephens v. State of Texas, No. 03-17-00117-CR;

            C.W. v. Texas Department of Family and Protective Services, No. 03-17-

            00890-CV; James Russell Faglie v. State of Texas, No. 03-17-00281-CR;

            and Ex parte Colton Pitonyak, No. D-1-DC-05-301918-D). The

            undersigned attorney also participated in a capital murder trial The State

            of Texas v. Shawn Gant-Benalcazar, in the 331st District Court of Travis

            County, Nos. D-1-DC-15-300095 and D-1-DC-15-900080, including a

            Daubert hearing and preparing findings of fact and conclusions of law.

            The undersigned attorney has also been assigned to prepare a response in

            another pending appellate case, (i.e. Gregory James Dalton v. State of

            Texas, No. 03-17-00520-CR).

                                            2
      2. This request is not made for the purpose of delay, but to ensure that the

         Court has a proper State’s brief to aid in the just disposition of the above

         cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to June 8, 2018.

                                              Respectfully submitted,

                                              MARGARET MOORE
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Lisa Stewart
                                              Lisa Stewart
                                              Assistant District Attorney
                                              State Bar No. 06022700
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4206
                                              Lisa.Stewart@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

326 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney


                         CERTIFICATE OF SERVICE

      I hereby certify that, on the 25th day of May, 2018, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Gary E. Prust,

Attorney at Law, P.O. Box 6216, Austin, Texas 78762, gary@prustlaw.com.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney




                                          4